DETAILED ACTION
This communication is in response to the request for continued examination filed 18 December 2020 (submission filed 08 December 2020).
Claim 1, 9, and 16 have been amended.
Claims 1-20 are currently pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered.
 
Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive.
Applicant argues that “[a]s an initial point, Applicant notes that the Final Office Action states that some of the claimed features allegedly recite concepts that are Mental Processes, but concludes that the claim as a whole falls into the Certain Methods of Organizing Human Activity grouping of abstract idea. This reasoning under step 2A appears to be improper, and Applicant requests withdrawal 
Applicant notes Example 37, claim 2 and argues that certain claimed features require “action by a processor that cannot be practically applied in the human mind.” Remarks at 13-14. Examiner respectfully disagrees. Example 37, claim 2 recites “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time” that requires action by a processor that cannot be practically applied in the mind. The present claims do not require a processor or any computer component to perform steps that cannot be practically applied in the human mind. For example, a human can obtain order data and an item category. Nothing about the type of data being obtained prevents a user from obtaining such data.
Applicant argues that “[a]s an initial point, the Final Office Action fails to ‘evaluate the additional elements individually and in combination
Applicant argues that “the Final Office Action acknowledges that the subject matter of claims 1, 9, and 16 is new and non-obvious, and as such clearly includes ‘subject matter that is unconventional’ and therefore patent eligible.” Remarks at 17. “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass ’n. for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 90 (2012).
Applicant argues under step 2B that “the Final Office Action appears to rely only on ‘additional elements,’ and has failed to consider, let alone evaluate, each and every claim limitation of claim 1.” Remarks at 17. Under step 2B, examiners are tasked with evaluating whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. Thus, Step 2B is focused on evaluating the additional elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims do not further limit the claims upon which they depend. It appears these limitations were added to the independent claims but not removed from the dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The determine a plurality of brands for the item based on item data stored within the database step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually determining brands based on known information. Claim 9 does not recite this step as being performed by any particular computer component. This step falls into the mental processes grouping.
The determine any orders of the plurality of orders that comprise at least one item of the first brand step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually evaluating orders to determine if they comprise at least one item of the first brand. Claim 9 does not recite this step as being performed by any particular computer component. This step falls into the mental processes grouping.
The determine a first brand affinity value for the first brand based on applying a time decay weighting to the orders of the plurality of orders that comprise the at least one item of the first brand based on the purchase date of the orders step, as drafted, is a process that under its broadest 
The determine a second brand affinity value for the item category based at least one the first brand affinity value and the purchase date of any orders of the plurality of orders that comprise at least one item of the second brand step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually evaluating known information to determine a second brand affinity value. Claim 9 does not recite this step as being performed by any particular computer component. This step falls into the mental processes grouping.
The determine a first brand affinity score for the first brand based on the first brand affinity value and the second brand affinity value step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually evaluating affinity values to arrive at a first brand affinity score. Claim 9 does not recite this step as being performed by any particular computer component. This step falls into the mental processes grouping.
Dependent claims 2-8, 10-15, and 17-20 further define the abstract idea by reciting steps that 
The claims recite the concept of determining a number of values and scores in order to present targeted content to users which is a method of commercial interactions including advertising, marketing, and sales activities. This concept falls into the certain methods of organizing human activity grouping.
The mere nominal recitation of a generic computing device coupled to a database does not take the claim limitations out of the mental processes or certain methods or organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computing device communicatively coupled to a database (claim 1), a database (claim 9), and a non-transitory computer readable medium having instructions stored therein, wherein the instructions, when executed by the at least one processor, cause a device to perform operations (claim 16) and includes no more than mere instructions to apply the exception using these generic computer components. Both alone and in combination, these computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The storing of the first brand affinity score within the database (claims 1, 9, and 16) is insignificant extra-solution activity.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an 
The insignificant extra-solution activity step of storing of the first brand affinity score within the database (claims 1, 9, and 16) is considered routine, conventional, and well-understood. See MPEP 2106.05(d)(II)(iv) storing and retrieving information in memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688